               Case 3:20-cv-05910-LB Document 30 Filed 09/15/20 Page 1 of 2




 1
   JEFFREY BOSSERT CLARK
 2 Acting Assistant Attorney General
   AUGUST FLENTJE
 3 Special Counsel to the Acting
   Assistant Attorney General
   ALEXANDER K. HAAS
 4 Branch Director
   DIANE KELLEHER
 5 Assistant Branch Director
   SERENA M. ORLOFF
 6 MICHAEL DREZNER
   STUART J. ROBINSON
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   Ben Franklin Station, P.O. Box No. 883
 9 Washington, DC 20044
10 Phone: (202) 305-0167
   Fax: (202) 616-8470
11 E-mail: serena.m.orloff@usdoj.gov
   Counsel for Defendants
12
                              IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
     U.S. WECHAT USERS ALLIANCE, et al.,
16                                                      Case No. 3:20-cv-05910-LB
                              Plaintiffs,
17                                                      NOTICE OF DECLARATION IN SUPPORT OF
               v.                                       DEFENDANTS’ OPPOSITION TO
18                                                      PLAINTIFFS’ MOTION FOR PRELIMINARY
     DONALD J. TRUMP, President of the United           INJUNCTION
19   States, and WILBUR ROSS, Secretary of
     Commerce,                                          Date: Sept. 17, 2020
20                                                      Time: 9:30 a.m.
                                                        Place: San Francisco, CA
21           Defendants.                                Judge: Hon. Laurel Beeler
22
            Defendants hereby notice the filing of the Declaration of Serena Orloff, Trial Attorney, in
23
     Support of Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction (“Opposition”).
24
     Defendants provide this Declaration to authenticate the exhibits attached to Defendants’ Opposition, see
25
     ECF Nos. 22-1 through 22-25.
26
     Dated: September 15, 2020                    Respectfully submitted,
27
                                                  JEFFREY BOSSERT CLARK
28                                                Acting Assistant Attorney General
     Case 3:20-cv-05910-LB Document 30 Filed 09/15/20 Page 2 of 2




 1
                                AUGUST FLENTJE
 2                              Special Counsel to the Acting
                                Assistant Attorney General
 3

 4                              ALEXANDER K. HAAS
                                Branch Director
 5
                                DIANE KELLEHER
 6                              Assistant Branch Director

 7                              /s/ Serena Orloff
                                SERENA M. ORLOFF
 8                              MICHAEL DREZNER
 9                              STUART J. ROBINSON
                                Trial Attorneys
10                              United States Department of Justice
                                Civil Division, Federal Programs Branch
11                              Ben Franklin Station, P.O. Box No. 883
                                Washington, DC 20044
12
                                Phone: (202) 305-0167
13                              Fax: (202) 616-8470
                                E-mail: serena.m.orloff@usdoj.gov
14
                                Counsel for Defendants
15

16

17

18

19

20

21

22

23

24

25

26
27

28
